DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 1) reference characters "20", “38”, and "56" have both been used to designate the same part in Fig.9; 2) reference characters "20", “22”, and "56" have both been used to designate the same part in Fig.10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
1) item 62 represents “shield layer” in paragraph [0062] and “plug” in paragraph [0071]; 2) item 58 represents “screw openings” in paragraphs [0059] and “damping structure” in paragraph [0066].  
Appropriate corrections are required.


Claim Objections
Claim 1 objected to because of typo: “circuit” in line 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunton et al. (U.S. Patent No. 4967199, hereafter Gunton) in view of Schmidt et al. (U.S. Patent No. 7180440, hereafter Schmidt).
Regarding claim 1, Gunton discloses that a device for the non-destructive probing of a sample (col.1 lines 49, probing radar) by electromagnetic wave reflection (col.1 lines 15-16), said device comprising 
a frame (col.1 line 21, support assembly), 
an antenna structure (col.1 line 13),

a receiver electrically connected to said antenna structure for receiving an echo signal through said antenna structure (col.3 lines 18-19; col.5 line 56, sampling unit is a part of receiver), 
at least a first circuit board, wherein at least part of said driver and/or said receiver is arranged on said first circuit board (col.6 lines 29-30, electronic units; Fig.3, electronic unit include all related circuits for driver and receiver.), 
at least one electrical connector for electrically connecting said first and second circuit boards [Fig.3 items 26(connector), 30 and 34 (driver and receiver circuit board), 60(antenna); col.3 lines 18-19(receiver, antenna), 21-29(connect circuit, microwave cable)],
However, Gunton does not explicitly discloses the antenna circuit board as well as metal body. In the same field of endeavor, Schmidt discloses that 
at least a second circuit board, wherein said antenna structure is arranged on said second circuit board (col.5 lines 1-3, radiation element, sheet)
a metal body arranged in said frame having first and second opposite sides (col.2 lines 44-46, housing, metal), 
wherein said first circuit board is mounted to the first side of said metal body and said second circuit board is mounted to the second side of said metal body (col.2 lines 39-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use flat antenna and locate it with electronic circuit board in a same metal housing. Doing so would avoid separate housing arrangement for the electronic circuits and the antennae because metal housing 

Regarding claim 2, which depends on claim 1, Gunton does not disclose the metal body. In the same field of endeavor, Schmidt discloses that in the device, said metal body comprises 
a lateral wall circumferentially enclosing an interior space adjacent to said second side, wherein said antenna structure is adjacent to said interior space and in particular wherein the lateral wall extends laterally outside the antenna structure [col.2 lines 47-48, metal shield; col.4 lines 7-8(shield chamber), 34-36 (cavity, antenna), 47-49 (cavity, antenna)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use metal shield chamber and metal housing. Doing so would lower the interference among radiation elements because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.4 lines 7-8).

Regarding claim 3, which depends on claims 1-2, Gunton discloses that the device further comprising 
a damping structure (col.2 lines 63-64)
However, Gunton does not explicitly discloses the damping structure is separated by metal body.  In the same field of endeavor, Schmidt discloses that 
arranged in said interior space and in particular wherein said damping structure is separate from said metal body [col.4 line 48(sub-chamber)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gunton with the teachings of Schmidt to arrange the 

Regarding claim 5, which depends on claims 1-2, Gunton discloses that in the device, said metal body comprises
a separating wall (col.2 lines 65-66) closing said interior space towards said first side, and in particular wherein said separating wall is closer to said first circuit board than to said second circuit board (col.6 lines 29-30; Fig.5 item 210; closer because circuit board is mounted on plate 210.).

Regarding claim 8, which depends on claim 1, Gunton does not explicitly disclose the detail of antenna structure. In the same field of endeavor, Schmidt discloses that in the device,
said antenna structure comprises a sender antenna and a receiver antenna (co.4 lines 46-47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna structure in Gunton by using separate antennae for sending signals and receiving signals as in the teachings of Schmidt. 

Regarding claim 9, which depends on claims 1 and 8, Gunton does not disclose shield wall. In the same field of endeavor, Schmidt discloses that in the device,
said metal body comprises a shield wall shielding said receiver antenna from said sender antenna, wherein said shield wall ends at said second circuit board [col.4 lines 47-49(chamber), 7-8(shield chamber); col.2 lines 47-48, metal, shield; Fig.1 item 3, cavity end at antenna].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to 

Regarding claim 10, which depends on claims 1 and 8-9, Gunton does not disclose arrangement of shield wall with respect to the separate wall. In the same field of endeavor, Schmidt discloses that in the device,
said shield wall extends between said second circuit board and said separating wall dividing said interior space into a first chamber backing said sender antenna and a second chamber backing said receiver antenna (Fig.1 item 3, cavity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use metal shield chamber and metal housing. Doing so would lower the interference among radiation elements because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.4 lines 7-8).

Regarding claim 11, which depends on claim 1, Gunton discloses that in the device,
said electrical connector is a rigid rod having a first plug plugged into said first circuit board and/or a second plug plugged into said second circuit board, and in particular wherein said device comprising at least two such electrical connectors [col.5 lines 45-46(plug and socket connectors), 51 (connector 202, another connector)].

Regarding claim 12, which depends on claims 1 and 5, Gunton discloses that in the device,


Regarding claim 13, which depends on claim 1, Gunton discloses that in the device,
said connector is plugged into said first and/or said second circuit board (col.5 lines 45-46, data links)

Regarding claim 14, which depends on claim 1, Gunton discloses that in the device,
said first circuit board is attached to said metal body (col.6 lines 24, 29-30, electronic unit, metal plate)
However, Gunton does not explicitly disclose the connection of antenna board on metal body. In the same field of endeavor, Schmidt discloses that in the device, 
said second circuit board is attached to said metal body [col.5 lines 4-6, radiation elements, metal; col.4 lines 21-22, shield metal layer connects to metal items (13) and (14)]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gunton with the teachings of Schmidt to mount the circuit boards on metal frame. Doing so would provide a support for the circuit board, as recognized by Schmidt (col.2 lines 61-62).

Regarding claim 15, which depends on claim 1, Gunton discloses that in the device,
said metal body is of aluminum (col.6 line 23).
However, Gunton does not disclose a single metal piece. In the same field of endeavor, Schmidt discloses that 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use one piece of metal housing with shield chambers. Doing so would avoid separate housing arrangement for the electronic circuits and the antennae, as recognized by Schmidt (col.2 lines 34-35).


Regarding claim 18, Gunton discloses that a method for probing the structure of concrete comprising using the device of claim 1 (col.1 lines 3-5; intended use)


Regarding claim 19, Gunton discloses that a device for the non-destructive probing of a sample (col.1 lines 49, probing radar) by electromagnetic wave reflection (col.1 lines 15-16), said device comprising 
a frame (col.1 line 21, support assembly), 
an antenna structure (col.1 line 13), 
a driver electrically connected to said antenna structure, wherein said driver includes a digital section for generating a pulse or a CW signal and an analog section for amplifying and/or modulating and/or filtering said signal [col.1 lines 24-26(drive motor connects antenna), 28(produce data), 33-34(data for emitting); Fig.3], 
a receiver electrically connected to said antenna structure, wherein said receiver comprises an analog section for filtering and/or demodulating and/or amplifying an echo signal as well as a digital section for further signal processing (col.3 lines 18-19; col.5 line 56, sampling unit is a part of receiver; Fig.3), 

at Least one electrical connector for electrically connecting said first and second circuit boards [Fig.3 items 26(connector), 30 and 34 (driver and receiver circuit board), 60(antenna); col.3 lines 18-19(receiver, antenna), 21-29(connect circuit, microwave cable)], 
However, Gunton does not explicitly discloses the antenna circuit board as well as metal body. In the same field of endeavor, Schmidt discloses that 
at least a second circuit board, wherein said antenna structure is arranged on said second circuit board (col.5 lines 1-3, radiation element, sheet), 
a metal body arranged in said frame having first and second opposite sides (col.2 lines 44-46, housing, metal), 
wherein said first circuit board is mounted to the first side of said metal body and said second circuit board is mounted to the second side of said circuit body (col.2 lines 39-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use flat antenna and locate it with electronic circuit board in a same metal housing. Doing so would avoid separate housing arrangement for the electronic circuits and the antennae because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.2 lines 34-35; col.4 lines 7-8).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gunton and Schmidt, as applied to claims 1-3, further in view of Hayles, Jr. et al. (U.S. Patent No. 7196655, hereafter Hayles).
4, which depends on claims 1-3, Gunton and Schmidt do not disclose the material of the damping structure. In the same field of endeavor, Hayles discloses that in the device,
said damping structure comprises a conductive foam (col.5 lines 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute damping structure in the combination of Gunton and Schmidt by conductive foam in the teachings of Hayles. Doing so would achieve the same effect for absorbing radio frequency, as recognized by Hayles (col.5 lines 3-5).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gunton and Schmidt, as applied to claims 1-2 and 5, further in view of Gregersen et al. (U.S. Patent No. 6657577, hereafter Gregersen).
Regarding claim 6, which depends on claims 1-2 and 5, Gunton and Schmidt do not explicitly disclose the shield for the electronic circuit board. In the same field of endeavor, Gregersen discloses that in the device, 
said metal body comprises a shielding structure extending between said separating wall and said first circuit board and forming several mutually shielded chambers between said separating wall and said first circuit board (col.147 lines 26-27, 45-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gunton and Schmidt with the known method of Gregersen to shield electronic components on the electronic circuit board because operating at radio frequency range will have interference among electronic components and shielding electronic components on circuit board is what designer must do.

7, which depends on claims 1-2 and 5-6, Gunton and Schmidt do not explicitly disclose the shield for the electronic circuit board. In the same field of endeavor, Gregersen discloses that in the device, 
circuitry of the driver and circuitry of the receiver are backed by different ones of said shielded chambers (col.147 lines 26-27, 45-46, for receiver; A person of ordinary skill has good reason within his or her technical grasp to arrange driver circuit to a separate shield chamber.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gunton and Schmidt with the known method of Gregersen to shield electronic components on the electronic circuit board because operating at radio frequency range will have interference among electronic components and shielding electronic components on circuit board is what designer must do.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunton and Schmidt, as applied to claims 1-2, further in view of Cunningham (U.S. Patent No. 8474161, hereafter Cunningham).
Regarding claim 16, which depends on claim 1, Gunton and Schmidt do not disclose the wheels are mounted to the metal body.  In the same field of endeavor, Cunningham discloses that in the device, said device further comprises 
a set of wheels for rolling it along said sample (intended use), wherein said wheels are mounted to said metal body (Fig.1; col.4 lines 35-36)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frame in the combination of Gunton and Schmidt 

Regarding claim 17, which depends on claims 1-2, Gunton and Schmidt do not disclose the wheel holders. In the same field of endeavor, Cunningham discloses that in the device,
said metal body comprises wheel holders for holding said wheels and a base plate at its second side and extending between said lateral wall and said wheel holders and in particular wherein said second circuit board is arranged in an opening of said base plate (Fig.1; col.4 lines 35-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frame in the combination of Gunton and Schmidt by the frame as in the teachings of Cunningham. Doing so would provide strength and protection for the internal components and allow the secondary components to be easily added or removed from the vehicle body, as recognized by Cunningham (col.4 lines 37-40).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648